MEMORANDUM OPINION
 
No. 04-11-00220-CV
 
EX PARTE Jesse
RAMIREZ
 
Original Mandamus
Proceeding[1]
 
PER CURIAM
 
Sitting:          Sandee Bryan
Marion, Justice
                     Rebecca
Simmons, Justice
                     Marialyn
Barnard, Justice
                
Delivered and
Filed:  April 13, 2011
 
PETITION FOR WRIT OF HABEAS CORPUS DENIED
 
 On March 22, 2011, relator filed a petition for writ of habeas corpus.  The court has
considered relator’s petition and is of the opinion that relator is not
entitled to the relief sought.  Accordingly, the petition for writ of habeas
corpus is DENIED.  See Tex. R.
App. P. 52.8(a).  
PER CURIAM
 
 
 
 
 
 




[1]
This proceeding arises out of Cause No. 98-CI-12694, styled In the Interest
of J.R. and G.C.R., in the 73rd Judicial District Court, Bexar County,
Texas, the Honorable Renée F. McElhaney presiding.